PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
On July 22, 1975, the Seventeenth Judicial Circuit Grievance Committee “A” filed its report finding in part as follows:
“The accused attorney failed to file Federal income tax returns for the years 1969, 1970 and 1971 and plead guilty to a violation of Section 7203 (a misdemean- or) to wilfully and knowingly fail to file such return for the taxable year 1971. The Committee deems that the accused is guilty of Violation of Canon I in that he has failed to maintain high standards of professional conduct and that his wilfull failure to file Federal income tax return, as evidenced by his plea of guilty, constitutes illegal and morally reprehensible conduct.”
More specifically, Mr. Beamish’s conduct violates Disciplinary Rule 1-102 (A) (4) of the Code of Professional Responsibility and Integration Rules 11.02(3)(a) and (b).
The Petition for Approval of Conditional Guilty Plea is granted and Respondent, Richard J. Beamish, III is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of $100 are hereby taxed against Respondent.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.